Dismissed and Memorandum Opinion filed May 20, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00958-CV
____________
 
GWENDOLYN WENGLAR, Appellant
 
V.
 
LAURENT G. BENKOWSKI, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 916,797
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 11, 2009.  On May 4, 2010, appellant filed
a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.